--------------------------------------------------------------------------------

Exhibit 10.7
 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT


This Amended and Restated Employment Agreement (this “Agreement”) is dated as of
September 29, 2011 (the “Effective Date”), and is made by and among Avatar
Holdings Inc. (the “Company”), Avatar Properties Inc. (“Avatar”) and Tina
Johnston (“Executive”).
 
A. The Company, Avatar and Executive previously entered into that certain
Employment Agreement dated August 2, 2011 (the, “Original Agreement”).
 
B. The Company and Executive now wish to replace entirely the Original Agreement
with this Agreement effective from and after August 15, 2011.
 
NOW, THEREFORE, Avatar, Executive and the Company hereby agree as follows:
 
1.            Employment.  Subject to the terms and conditions of this
Agreement, the Company shall continue to employ Executive as its Chief
Accounting Officer and Vice President of Avatar. Executive shall remain employed
by the Company as its Chief Accounting Officer and Vice President of Avatar.
 
2.            Term; Position and Responsibilities.
 
(a)           Term.  Executive’s employment commenced as of August 15, 2011,
therefore, this Agreement shall be the sole agreement governing Executive’s
employment from and after August 15, 2011.  Notwithstanding anything to the
contrary anywhere else, subject only to the terms of this Agreement, Executive’s
employment with the Company is “at will,” meaning that either Executive or the
Company may terminate Executive’s employment at any time and for any reason,
with or without cause or notice.  In the event of any such termination of
employment, this Agreement will terminate other than with respect to those
provisions that are intended to survive beyond any such termination, which
provisions shall survive in accordance with their terms.
 
(b)           Position and Responsibilities.  While Executive is employed by the
Company (such period of employment, the “Term”), she shall serve as the
Company’s Chief Accounting Officer and Vice President of Avatar and shall report
to the Chief Executive Officer of the Company (the “CEO”).  Executive shall have
such duties and responsibilities as are customarily assigned to individuals
serving in such positions, and such other duties consistent with Executive’s
position as the CEO may specify from time to time.  Executive shall devote all
of her skill, knowledge and business time to the performance of such duties and
responsibilities, except for time spent performing services for any charitable,
religious or community organizations, so long as such services do not materially
interfere with the performance of Executive’s duties hereunder.
 
(c)           Travel Requirements.  Executive acknowledges and agrees that, in
her capacity as Vice President and Chief Accounting Officer, she will be
required to travel to Central Florida frequently for at least for the first 6-9
months following August 15, 2011 (or until otherwise specified by the CEO) and
will be required to travel to the Coral Gables and Central Florida offices as a
routine part of her ongoing responsibilities and to affect a smooth transition
of accounting and reporting functions from the corporate offices to the new
location of the corporate accounting group, until the office and personnel
transition is satisfactorily completed, running smoothly and poses no risk of
compliance issues.
 
 
 

--------------------------------------------------------------------------------

 
 
3.             Compensation.
 
(a)           Base Salary.  Commencing on August 15, 2011, the Company shall pay
Executive an annualized base salary of $175,000, which shall be paid in periodic
installments on the Company’s regular payroll dates (“Base Salary”).
 
(b)           Annual Target Bonus.  For each fiscal year of the Company that
ends during the Term, Executive shall be eligible to receive a bonus, which
shall be targeted at 50% of Base Salary (the “Target Bonus”).  The actual amount
of Executive’s bonus, as determined under this Section 3(b), shall depend upon
the level of Performance Targets (as defined below) that are achieved by the
Company.  “Performance Targets” means the objective performance goals (which
determine 75% of the bonus) and subjective performance goals (which determine
25% of the bonus) that are established by the Compensation Committee (the
“Compensation Committee”) of the Board of Directors of the Company (the
“Board”), on or before the end of the first quarter of the calendar year to
which such Performance Targets relate (and, with respect to calendar year 2012,
that are established by the Compensation Committee no later than 30 days
following the Effective Date).  With respect to the determination of the bonus
under this Section 3(b): (i) if 100% of the Performance Targets are achieved in
a given year, Executive will be paid a bonus equal to the Target Bonus; (ii) if
the Company’s achievement of the objective performance goals for the applicable
year is greater than or less than 100% of the objective portion of the
Performance Targets, the portion of the bonus determined by reference to such
objective performance goals shall be calculated by mathematical interpolation
(provided, however, that the Compensation Committee may determine a maximum
level of objective performance goals, above which no additional bonus will be
paid, and a minimum level of objective performance goals, below which no portion
of the bonus attributable to objective performance goals will be paid); and
(iii) the portion of the bonus determined by reference to the subjective
performance goals shall be determined by the Compensation Committee in its sole
discretion.  Any bonus that becomes payable pursuant to this Section 3(b)
(“Bonus”) shall be paid to Executive on the date bonuses are paid to employees
of the Company generally (or, if later, as soon as reasonably practicable
following the Compensation Committee’s determination whether and to what extent
the Performance Targets for the applicable fiscal year have been achieved and
its calculation of the Bonus for such applicable fiscal year).  For calendar
year 2011, Executive’s Bonus shall be prorated to reflect the portion of the
calendar year that she was employed. Notwithstanding anything to the contrary
contained in this Agreement or any applicable bonus plan, program or
arrangement, Executive shall be paid the achieved Bonus only if Executive is
employed on the date the Bonus is paid in accordance with this Section 3(b) or
if Executive is terminated without Cause as described in Section 7(e) herein.
 
4.             Equity.
 
(a)           Grant of Restricted Stock.  Effective prior to the Effective Date,
the Company shall grant to Executive an award (the “Restricted Stock Award”) of
25,000 restricted shares of the Company common stock (“Common Stock”), subject
to the approval of the Board and such other approvals as the Board may deem
necessary or required for such grant.  The Restricted Stock Award shall be
governed by the Avatar Holdings Inc. Amended and Restated 1997 Incentive and
Capital Accumulation Plan (2011 Restatement) (the “CAP Plan”), the award
agreement that the Company and Executive shall enter into as of the date of
grant (the “Award Agreement”), this Section 4, and Section 7 below. The
Restricted Stock Award shall vest as follows:
 
 
2

--------------------------------------------------------------------------------

 
 
(i)           Except as set forth in Section 7(c) below, the shares shall vest,
and all restrictions on such vested shares shall lapse, as follows:
 
A.                 On December 31, 2012, and on December 31 of each of the three
years thereafter (i.e., 2013, 2014, and 2015), a number of restricted shares
shall vest, and all restrictions on such vested shares shall lapse, such number
to be equal to (A) 1,250, multiplied by (B) the Performance Targets Percentage
for the applicable year;
 
B.                 5,000 restricted shares will vest on the December 31 of the
year in which the price per share of Common Stock equals or exceeds $20 for 20
trading days out of any consecutive 30-day period (but only if such event occurs
prior to December 31, 2012);
 
C.                 7,500 restricted shares will vest on the December 31 of the
year in which the price per share of Common Stock equals or exceeds $24 for 20
trading days out of any consecutive 30-day period (but only if such event occurs
prior to December 31, 2014); and
 
D.                 7,500 restricted shares will vest on the December 31 of the
year in which the Company first becomes profitable after the Start Date (but
only if such event occurs prior to the end of fiscal year 2015).
 
(b)           Minimum Shareholding.  Executive shall be required at all times to
hold a number of vested shares of Common Stock having a fair market value equal
to or greater than three times her Base Salary (the “Minimum Shareholding
Requirement”); provided, however, that the Minimum Shareholding Requirement
shall not be in effect until the first time that Executive holds Common Stock
having such a fair market value (i.e., when a sufficient number of shares of the
Restricted Stock Award have vested such that she owns (together with any Common
Stock that she purchases) Common Stock having a fair market value equal to or
greater than three times her Base Salary).  Prior to exceeding the threshold,
Executive may not sell or otherwise dispose of any shares of Common Stock, and
any such sale or other disposition of her shares of Common Stock shall be null
and void.  In addition, once Executive is required to maintain the Minimum
Shareholding Requirement, the portion of any sale or other disposition of her
shares of Common Stock that would result in Executive falling below the Minimum
Shareholding Requirement shall be null and void.  Executive hereby acknowledges
and agrees that she shall promptly execute any reasonable documentation required
by  Company to establish that she is subject to the Shareholding
Requirement.   Notwithstanding anything to the contrary elsewhere, it shall not
be a violation of this Section 4(b) for Executive to sell shares of Common Stock
(including where the Company withholds a sufficient number of shares of Common
Stock upon the vesting of any equity award) to pay any tax liability resulting
from the vesting of any equity award, including but not limited to the
Restricted Stock Award.
 
 
3

--------------------------------------------------------------------------------

 
 
(c)           Change in Control.  Notwithstanding anything to the contrary in
the CAP Plan, in the event a Change in Control (as defined in the CAP Plan)
occurs during the Term, the Restricted Stock Award shall vest in full as of the
date of the Change in Control.
 
5.             Employee Benefits.  During the Term, Executive and her eligible
dependents shall be entitled to participate in all employee benefit plans and
arrangements for executive officers, on terms and conditions set forth in such
programs and plans, as may be amended from time to time (the “Benefits Plans”).
 
6.             Expenses; Vacation
 
(a)           Business Travel, Lodging, etc.  The Company shall reimburse
Executive for reasonable travel, lodging, meal and other reasonable expenses
incurred by Executive in connection with the performance of services hereunder
upon submission of evidence, satisfactory to the Company, of the incurrence and
purpose of each such expense and otherwise in accordance with the Company’s
expense substantiation policy applicable to its employees as in effect from time
to time.
 
(b)           Vacation.  During the Term, Executive shall be entitled to 20
business days of paid vacation per calendar year, without carryover
accumulation.. If Executive’s employment is terminated for any reason by either
party, any unused vacation will be forfeited.
 
7.             Termination of Employment
 
(a)           Termination for Any Reason.  Executive’s employment hereunder
shall terminate upon Executive’s death, and may be terminated by the Company,
Avatar or by Executive for any reason, at any time, with or without cause or
notice.
 
(b)           Date of Termination. As used in this Agreement, the term “Date of
Termination” shall mean (i) if Executive’s employment is terminated by
Executive’s death, the date of Executive’s death; (ii) if Executive’s employment
is terminated by the Company and Avatar or by Executive for any other reason,
the date on which the terminating party(ies) notifies the other party in
writing.
 
(c)           Treatment of Restricted Stock Award.
 
(i)            In the event Executive’s employment is terminated for any reason
(other than for Cause, as defined below), provided that Executive and Company
execute and deliver (and do not revoke) a mutual general release of all claims
against Executive and the Company in form and substance reasonably satisfactory
to the Company (a “Release”), then the number of shares of restricted stock
subject to the Restricted Stock Award that would have vested on December 31 of
the year in which her termination occurs because some or all of the provisions
of Section 4(a)(i)(A) - (C) above were satisfied (but only if such provisions
were satisfied prior to the termination of Executive’s employment) shall vest,
and the restrictions on such vested shares shall lapse, as of the Date of
Termination and the remaining unvested restricted stock subject to the
Restricted Stock Award shall lapse and immediately terminate, and Executive
shall have no right with respect to such stock
 
 
4

--------------------------------------------------------------------------------

 
 
(ii)           Notwithstanding the foregoing or anything to the contrary
anywhere else, the shares of restricted stock subject to the Restricted Stock
Award that would have vested on December 31 of the year in which Section
4(a)(i)(D) above was satisfied will not vest if Executive’s employment is
terminated for any reason prior to such December 31.
 
(iii)           If Executive's employment is terminated by the Company or Avatar
for Cause, then the Restricted Stock Award shall lapse and immediately terminate
in full, and Executive shall have no right to any shares of unvested Common
Stock subject to the Restricted Stock Award.
 
(iv)           For purposes of this Agreement, “Cause” means Executive’s (1)
failure to perform her material duties for Avatar or the Company, which failure
remains uncured for 30 days after she receives written notice from Avatar or the
Company demanding cure; (2) willful misconduct or gross neglect in the
performance of her duties, or willful failure to abide by good faith
business-related instructions of the Board; (3) breach of any material provision
of this Agreement, which breach remains uncured for 30 days after she receives
written notice from Avatar or the Company demanding cure; (4) conviction of, or
entering a plea of guilty or nolo contendere to, a felony or any misdemeanor or
other crime involving fraud, embezzlement, theft, dishonesty or moral turpitude;
(5) commission of fraud or embezzlement against Avatar or the Company; or (6)
engaging in conduct which is materially injurious to the business or reputation
of Avatar or the Company, including but not limited to any violation of Avatar’s
or the Company’s material policies generally applicable to all executive
officers (including but not limited to the Code of Conduct, Code of Ethics,
policies relating to compliance with applicable securities laws, policies
relating to conduct in the workplace (e.g., sexual harassment, etc.).
 
(d)           Resignation Upon Termination.  Effective as of any Date of
Termination, Executive shall resign, in writing, from all positions then held by
Executive with Avatar and/or the Company and its affiliates unless otherwise
requested by Avatar or the Company.
 
(e)           Annual Target Bonus. If Executive is terminated without Cause at
anytime during the Term, Executive shall be entitled to any achieved Bonus as of
the Date of Termination, to be paid within 30 days of termination of employment.
For avoidance of doubt it is understood that  achieved Bonus as of the Date of
Termination refers to  such bonus with respect to which the applicable
Performance Targets have been met prior to the Date of Termination.
 
8.             Restrictive Covenants
 
(a)           Unauthorized Disclosure.  During the Term and following any
termination thereof, without the prior written consent of the Company, except to
the extent required by an order of a court having competent jurisdiction or
under subpoena from an appropriate government agency, in which event Executive
shall use her best efforts to consult with the Company prior to responding to
any such order or subpoena, and except as required in performance of Executive’s
duties hereunder, Executive shall not disclose any confidential or proprietary
trade secrets, customer lists, drawings, designs, marketing plans, management
organization information (including, but not limited to, data and other
information relating to members of the Board, Avatar or the Company or any of
their affiliates or to the management of Avatar or the Company or any of their
affiliates), operating policies or manuals, business plans, financial records,
or other financial, commercial, business or technical information (i) relating
to Avatar or the Company or any of their affiliates; or (ii) that Avatar or the
Company or any of their affiliates may receive belonging to customers or others
who do business with Avatar or the Company or any of their affiliates
(collectively, “Confidential Information”) to any third Person (as defined
below) unless such Confidential Information has been previously disclosed to the
public generally or is in the public domain, in each case, other than by reason
of Executive’s breach of this Section 8(a).
 
 
5

--------------------------------------------------------------------------------

 
 
(b)           Non-Competition.  .  During the period beginning on the date
hereof and ending on the Date of Termination (the “Restriction
Period”),  Executive shall not, directly or indirectly, own any interest in,
operate, join, control or participate as a partner, shareholder, member,
director, manager, officer, or agent of, enter into the employment of, act as a
consultant to, or perform any services for any entity that is in competition
with the business of Avatar or the Company or any of their affiliates within 100
miles of any jurisdiction in which Avatar or the Company or any of their
affiliates is engaged, or in which any of the foregoing has documented plans to
become engaged of which Executive has knowledge at the time of Executive’s
termination of employment; provided, however, that it shall not be a violation
of this Section 8(b) if the Executive owns less than 5% (as a passive
investment) in any public company.  Notwithstanding the foregoing, if Executive
is terminated for Cause the Restriction Period shall be defined as the period
beginning on the date hereof and ending on date that is six months after the
Date of Termination.
 
(c)           Non-Solicitation of Employees.  During the Restriction Period,
Executive shall not, directly or indirectly, for Executive’s own account or for
the account of any other natural person, partnership, limited liability company,
association, corporation, company, trust, business trust, governmental authority
or other entity (each, a “Person”) in any jurisdiction in which Avatar or the
Company or any of their affiliates has commenced or has made plans to commence
operations during the Term, (i) solicit for employment, employ or otherwise
interfere with the relationship of Avatar or the Company or any of their
affiliates with any natural person throughout the world who is or was employed
by or otherwise engaged to perform services for Avatar or the Company or any of
their affiliates at any time during the Term; or (ii) induce any employee of
Avatar or the Company or any of their affiliates to engage in any activity which
Executive is prohibited from engaging in under any of this Section 8 or to
terminate such employee’s employment with Avatar or the Company or such
affiliate.
 
(d)           Non-Solicitation of Business Relationships.  During the
Restriction Period, Executive shall not, directly or indirectly, for Executive’s
own account or for the account of any other Person, in any jurisdiction in which
Avatar or the Company or any of their affiliates has commenced or made plans to
commence operations, solicit, interfere with, or otherwise attempt to establish
any business relationship of a nature that is competitive with the business or
relationship of Avatar or the Company or any of their affiliates with any Person
throughout the world which is or was a customer, client, distributor, supplier
or vendor of Avatar or the Company or any of their affiliates at any time during
the Term.
 
 
6

--------------------------------------------------------------------------------

 
 
(e)           Nondisparagement.  Executive agrees that she will not, directly or
indirectly, engage in any conduct or make any statement disparaging or
criticizing in any way Avatar or the Company or any of their affiliates or any
of their personnel, nor shall she, directly or indirectly, engage in any other
conduct or make any other statement that could be reasonably expected to impair
the goodwill of Avatar or the Company or any of their affiliates or the
reputation of Avatar or the Company or any of their affiliates, in each case
except to the extent required by law (and then only after consultation with
Avatar and the Company to the extent possible) or to enforce the terms of this
Agreement.
 
(f)           Return of Documents.  In the event of the termination of
Executive’s employment, Executive shall deliver to the Company (i) all property
of Avatar and the Company and any of their affiliates then in Executive’s
possession; and (ii) all documents and data of any nature and in whatever medium
of Avatar and the Company and any of their affiliates, and Executive shall not
take with Executive any such property, documents or data or any reproduction
thereof, or any documents containing or pertaining to any Confidential
Information.
 
(g)           Confidentiality of Agreement.  The parties to this Agreement agree
not to disclose its terms to any Person, other than their attorneys,
accountants, financial advisors or, in Executive’s case, members of Executive’s
immediate family or, in Avatar’s or the Company’s case, for any reasonable
purpose that is reasonably related to its business operations; provided, that
this Section 8(g) shall not be construed to prohibit any disclosure required by
law or in any proceeding to enforce the terms and conditions of this Agreement.
 
(h)           Cooperation.  Executive agrees that at all times following the
termination of her employment, she will cooperate in all reasonable respects
with Avatar and the Company and their affiliates in connection with any and all
existing or future litigation, actions or proceedings (whether civil, criminal,
administrative, regulatory or otherwise) brought by or against Avatar or the
Company or any of their affiliates, to the extent Avatar or the Company
reasonably deems Executive’s cooperation necessary.  The Company shall reimburse
Executive for all reasonable out-of-pocket expenses incurred by Executive as a
result of such cooperation.
 
9.             Certain Acknowledgments; Injunctive Relief with Respect to
Covenants; Company Non-Disparagement.
 
(a)           Certain Acknowledgements.  Executive acknowledges and agrees that
Executive will have a prominent role in the development of the goodwill of
Avatar and the Company and their affiliates, and has and will establish and
develop relations and contacts with the principal business relationships of
Avatar and the Company and their affiliates in the United States of America and
the rest of the world, all of which constitute valuable goodwill of, and could
be used by Executive to compete unfairly with, Avatar or the Company or such
affiliates and that (i) in the course of Executive’s employment with Avatar and
the Company, Executive will obtain confidential and proprietary information and
trade secrets concerning the business and operations of Avatar and the Company
and their affiliates in the United States of America and the rest of the world
that could be used to compete unfairly with Avatar and the Company and their
affiliates; (ii) the covenants and restrictions contained in Section 8 are
intended to protect the legitimate interests of Avatar and the Company and their
affiliates in their respective goodwill, trade secrets and other confidential
and proprietary information; and (iii) Executive desires to be bound by such
covenants and restrictions.
 
 
7

--------------------------------------------------------------------------------

 
 
(b)           Injunctive Relief.  Executive acknowledges and agrees that the
covenants, obligations and agreements of Executive contained in Section 8 relate
to special, unique and extraordinary matters and that a violation of any of the
terms of such covenants, obligations or agreements will cause Avatar and the
Company and their affiliates irreparable injury for which adequate remedies are
not available at law.  Therefore, Executive agrees that Avatar and the Company
shall be entitled to an injunction, restraining order or such other equitable
relief (without the requirement to post bond) to restrain Executive from
committing any violation of such covenants, obligations or agreements.  These
injunctive remedies are cumulative and in addition to any other rights and
remedies Avatar or the Company may have.
 
(c)           Nondisparagement.  The Company agrees that it shall not, directly
or indirectly, engage in any conduct or make any statement disparaging or
criticizing Executive in any way, nor shall it engage in any other conduct or
make any other statement that could be reasonably expected to impair Executive’s
goodwill or reputation, except to the extent required by law, and then only
after consultation with Executive to the extent possible, or to enforce the
terms of this Agreement.
 
10.           Tax Matters.
 
(a)           Tax Withholding.  All taxable compensation payable to Executive
pursuant to this Agreement shall be subject to any applicable withholding taxes
and such other taxes as are required under Federal law or the law of any state
or governmental body to be collected with respect to compensation paid by Avatar
or the Company to Executive.
 
(b)           Section 409A.  The intent of the parties is that payments and
benefits under this Agreement comply with section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), to the extent subject thereto, and
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted and administered to be in compliance therewith.  Notwithstanding
anything contained herein to the contrary, Executive shall not be considered to
have terminated employment with Avatar or the Company for purposes of any
payments under this Agreement which are subject to section 409A of the Code
until the Executive has incurred a “separation from service” from Avatar and the
Company within the meaning of section 409A of the Code.  Each amount to be paid
or benefit to be provided under this Agreement shall be construed as a separate
identified payment for purposes of section 409A of the Code.  Without limiting
the foregoing and notwithstanding anything contained herein to the contrary, to
the extent required in order to avoid accelerated taxation and/or tax penalties
under section 409A of the Code, amounts that would otherwise be payable and
benefits that would otherwise be provided pursuant to this Agreement during the
six-month period immediately following an Executive’s separation from service
shall instead be paid on the first business day after the date that is six
months following the Executive’s separation from service (or, if earlier, the
Executive’s date of death).  To the extent required to avoid an accelerated or
additional tax under section 409A of the Code, amounts reimbursable to Executive
under this Agreement shall be paid to Executive on or before the last day of the
year following the year in which the expense was incurred and the amount of
expenses eligible for reimbursement (and in kind benefits provided to Executive)
during one year may not affect amounts reimbursable or provided in any
subsequent year.  Neither Avatar nor the Company makes any representation that
any or all of the payments described in this Agreement will be exempt from or
comply with section 409A of the Code and makes no undertaking to preclude
section 409A of the Code from applying to any such payment.
 
 
8

--------------------------------------------------------------------------------

 
 
(c)           Section 280G.  Notwithstanding anything in this Agreement to the
contrary, in the event that any payment or benefit received or to be received by
Executive (including any payment or benefit received in connection with a
“Change in Control” (as defined in the Plan) or the termination of Executive’s
employment, whether pursuant to the terms of this Agreement or any other plan,
arrangement or agreement) (all such payments and benefits being hereinafter
referred to as the “Total Payments”) would not be deductible (in whole or part)
by Avatar or the Company as a result of section 280G of the Code, then, to the
extent necessary to make the maximum amount of the Total Payments deductible,
the portion of the Total Payments that do not constitute deferred compensation
within the meaning of section 409A of the Code shall first be reduced (if
necessary, to zero), and all other Total Payments shall thereafter be reduced
(if necessary, to zero), with cash payments being reduced before non-cash
payments, and payments to be paid last being reduced first.
 
11.           Entire Agreement.  This Agreement constitutes the entire agreement
between Avatar and the Company and Executive with respect to the subject matter
hereof, and supersedes all undertakings and agreements, whether oral or in
writing, previously entered into by Avatar or the Company and Executive with
respect thereto.  All prior correspondence and proposals (including, but not
limited to, summaries of proposed terms) and all prior offer letters, promises,
representations, understandings, arrangements and agreements relating to such
subject matter (including, but not limited to, those made to or with Executive
by any other person) are merged herein and superseded hereby.
 
12.           General Provisions
 
(a)           Binding Effect; Assignment.  This Agreement shall be binding on
and inure to the benefit of Avatar and the Company and its respective successors
and permitted assigns.  This Agreement shall also be binding on and inure to the
benefit of Executive and Executive’s heirs, executors, administrators and legal
representatives.  This Agreement shall not be assignable by any party hereto
without the prior written consent of the other parties hereto, except as
provided pursuant to this Section 12(a).  Avatar or the Company may affect such
an assignment without prior written approval of Executive upon the transfer of
all or substantially all of its business and/or assets (by whatever means).
 
(b)           Indemnification; D&O Insurance.  Executive shall be indemnified
and held harmless (including the advancement of attorneys’ fees) to the fullest
extent permitted or authorized by the Company’s by-laws or other applicable
plan, program, agreement or arrangement of the Company.  The rights conferred in
this Section 12(b) shall continue as to Executive even if he ceases to be a
director or officer of the Company and shall inure to the benefit of Executor’s
heirs, executors and administrators.  The Company shall also provide Executive
with coverage under its directors’ and officers’ liability insurance policy (or
policies) to the same extent provided to its other senior executive officers
generally.
 
 
9

--------------------------------------------------------------------------------

 
 
(c)           Governing Law; Waiver of Jury Trial.
 
(i)           Governing Law; Consent to Jurisdiction.  This Agreement shall be
governed in all respects, including as to interpretation, substantive effect and
enforceability, by the internal laws of the State of New York, without regard to
conflicts of laws provisions thereof that would require application to the laws
of another jurisdiction other than those that mandatorily apply.  Each party
hereby irrevocably submits to the jurisdiction of the courts of the State of New
York and the federal courts of the United States of America located in New York,
NY, solely in respect of the interpretation and enforcement of the provisions of
this Agreement and in respect of the transactions contemplated hereby.  Each
party hereby waives and agrees not to assert, as a defense in any action, suit
or proceeding for the interpretation and enforcement hereof, or in respect of
any such transaction, that such action, suit or proceeding may not be brought or
is not maintainable in such courts or that the venue thereof may not be
appropriate or that this Agreement may not be enforced in or by such
courts.  Each party hereby consents to and grants any such court jurisdiction
over the person of such parties and over the subject matter of any such dispute
and agree that the mailing of process or other papers in connection with any
such action or proceeding in the manner provided in Section 12(d) or in such
other manner as may be permitted by law, shall be valid and sufficient service
thereof.
 
(ii)           Waiver of Jury Trial.  Each party acknowledges and agrees that
any controversy which may arise under this Agreement is likely to involve
complicated and difficult issues, and therefore each party hereby irrevocably
and unconditionally waives any right such party may have to a trial by jury in
respect of any litigation directly or indirectly arising out of or relating to
this Agreement, or the breach, termination or validity of this Agreement, or the
transactions contemplated by this Agreement.  Each party certifies and
acknowledges that (A) no representative, agent or attorney of any other party
has represented, expressly or otherwise, that such other party would not, in the
event of litigation, seek to enforce the foregoing waiver; (B) each such party
understands and has considered the implications of this waiver; (C) each such
party makes this waiver voluntarily; and (D) each such party has been induced to
enter into this Agreement by, among other things, the mutual waivers and
certifications in this Section 12(c)(ii).
 
(d)           Amendments; Waiver.  No provision of this Agreement may be
modified, waived or discharged unless such modification, waiver or discharge is
agreed to in writing by Executive and the Company or Avatar.  No waiver by any
party hereto at any time of any breach by any other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.  No waiver of any
provision of this Agreement shall be implied from any course of dealing between
or among the parties hereto or from any failure by any party hereto to assert
its rights hereunder on any occasion or series of occasions.
 
 
10

--------------------------------------------------------------------------------

 
 
(e)           Notices.  Any notice or other communication required or permitted
to be delivered under this Agreement shall be (i) in writing; (ii) delivered
personally, by facsimile, by electronic mail, by courier service or by certified
or registered mail, first class postage prepaid and return receipt requested;
(iii) deemed to have been received on the date of delivery or, if so mailed, on
the third business day after the mailing thereof; and (iv) addressed to the
party at the address the Company has on file (or to such other address as the
party entitled to notice shall hereafter designate in accordance with the terms
hereof).
 
(f)           Survival.  Avatar, the Company and Executive hereby agree that the
applicable provisions of this Agreement shall survive the expiration of the Term
in accordance with their terms.
 
(g)           Further Assurances.  Each party hereto agrees with the other party
hereto that it will cooperate with such other party and will execute and
deliver, or cause to be executed and delivered, all such other instruments and
documents, and will take such other actions, as such other parties may
reasonably request from time to time to effectuate the provisions and purpose of
this Agreement.
 
(h)           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which will be deemed to be an original, but a complete set
of all such counterparts together will constitute the same instrument.  Legible
fax copies, scanned copies and photocopies of documents signed by either Party
are deemed to be equivalent to originals.
 
(i)           Headings.  The section and other headings contained in this
Agreement are for the convenience of the parties only and are not intended to be
a part hereof or to affect the meaning or interpretation hereof.
 
IN WITNESS WHEREOF, each of Avatar and the Company has duly executed this
Agreement by its authorized representative, and Executive has hereunto set
Executive’s hand, in each case effective as of the date first above written.
 



 
AVATAR PROPERTIES INC.
                   
By:
/s/ Patricia K. Fletcher  
Name:
Patricia K. Fletcher  
Title:
Executive Vice President              
AVATAR HOLDINGS INC.
                   
By:
/s/ Patricia K. Fletcher  
Name:
Patricia K. Fletcher  
Title:
Executive Vice President                          
/s/ Tina Johnston
 
Tina Johnston

 
 
11

--------------------------------------------------------------------------------